Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 1 of 89 Page ID #:38




                            EXHIBIT C
  Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 2 of 89 Page ID #:39




     U.S. Patent No. 9,590,977
Hisense Product / MediaTek Product




                                         1
                    Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 3 of 89 Page ID #:40




                                                                     MediaTek video processing system and components thereof including
                                                                      MStar MSD6886NQHT Processor, main board hardware, integrated
Hisense H65G Series 4K UHD Android Smart TV (Model # 43H6570G)       operating system, middleware, application program, video processing,
             (“Hisense Product” or “Accused Product”)                 and/or digital rights management (“DRM”) software that runs on the
                                                                                                Hisense Product
                                                                                  (“MediaTek Product” or “Accused Product”)




                                                                 2
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 4 of 89 Page ID #:41
                                                     U.S. Patent No. 9,590,977: Claim 1
                                                     "1. A receiving device comprising:"
1. A receiving device comprising:       Each of the Hisense Product and the MediaTek Product is a receiving device, and is referred to herein as an
                                        “Accused Product.”

                                          For example, the Hisense Product is an HDMI receiver with HDCP 2.2 for receiving protected content.




                                          Hisense, 4K UHD HISENSE ANDROID SMART TV (2020), 43" Class- H65G Series, Model: 43H6570G,
                                          https://www.hisense-usa.com/televisions/all-tvs/43H6570G_4k-uhd-hisense-android-smart-tv-2020.

                                          The Hisense Product includes three HDMI 2.0b ports that support HDCP 2.2.




                                          Id.




                                                                        3
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 5 of 89 Page ID #:42
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               Image of Accused Product.




               Hisense, H65 Series Android TV, Model 43H6570G, Specification Sheet, https://assets.hisense-
               usa.com/assets/ProductDownloads/204/1cfe52f276/43H6570G-Spec-Sheet.pdf.




                                           4
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 6 of 89 Page ID #:43
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               RTINGS.com, Hisense H6570F TV Review, https://www.rtings.com/tv/reviews/hisense/h6570f. H6570F is a
               2019 model of Hisense’s H65 Series Android TV and, upon information and belief, H6570G, the 2020 model
               of Hisense’s H65 Series Android TV, includes HDMI ports substantially similar to those of H6570F and is
               compatible with HDCP 2.2.

               The Hisense Product includes the MStar MSD6886NQHT SoC (the “MStar SoC”) and the SK hynix
               H5TQ4G63EFR (the “SK hynix Memory”).




                                            5
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 7 of 89 Page ID #:44
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               Accused Product Teardown (SoC & Memory).

               The MStar SoC implements “Hardened DRM” – Mstar Trusted Execution Environment (TEE) that includes
               hardware support for HDCP 2.2.




                                          6
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 8 of 89 Page ID #:45
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               MStar      Semiconductor,      Security   Evolution      on     TV/OTT   (Jun.   2015),   available   at
               https://ecfsapi.fcc.gov/file/60001077389.pdf, at pp. 2, 5, 6.

               On information and belief, the MStar SoC includes an ARM TrustZone-enabled Cortex-A CPU and Mali GPU,
               which provide hardware support for HDCP 2.2 and execute instructions.



                                               7
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 9 of 89 Page ID #:46
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               ARM, Designing Security & Trust into Connected Devices (Nov. 10, 2015), available at
               https://community.arm.com/cfs-file/__key/telligent-evolution-components-attachments/01-2142-00-00-00-
               00-67-58/ARM-Techcon-Security-2015.pdf, at p. 21.

               Upon information and belief, the MStar SoC includes the ARM Advanced Microcontroller Bus Architecture
               (AMBA) to connect the microprocessor circuit with the memory.




               ARM, AMBA Overview, https://developer.arm.com/architectures/system-architectures/amba.
                                            8
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 10 of 89 Page ID #:47
                               U.S. Patent No. 9,590,977: Claim 1
                               "1. A receiving device comprising:"
                 Upon information and belief, the Accused Product is compliant with the High-bandwidth Digital Content
                 Protection System Revision 2.2 (“HDCP 2.2”) protocol. The Accused Product supports HDCP 2.2 for
                 protecting content between devices.




                  High-bandwidth Digital Content Protection System Mapping HDCP to HDMI, Rev. 2.2 (Feb. 13, 2013),
                  available                                      at                             https://www.digital-
                  cp.com/sites/default/files/specifications/HDCP%20on%20HDMI%20Specification%20Rev2_2_Final1.pdf
                  (“HDMI HDCP 2.2”) at 5.




                  Id. at 9.



                                               9
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 11 of 89 Page ID #:48
                                U.S. Patent No. 9,590,977: Claim 1
                                "1. A receiving device comprising:"
                 The Accused Product is an HDCP Device, and more specifically an HDCP 2.2-compliant Device, capable of
                 functioning as an HDCP Receiver and that implements required functionality of HDMI HDCP 2.2 including
                 the functions required by the HDCP Receiver State Diagram.




                  Id. at 5.




                  Id. at 6.




                  Id. at 7.




                                              10
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 12 of 89 Page ID #:49
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               Id. at 31-32.

               The Accused Product includes, for example, a bit in its HDCP2Version register identifying the Accused
               Product as HDCP 2 capable.




               Id. at 27.

               The Accused Product receives protected content.




                                            11
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 13 of 89 Page ID #:50
                          U.S. Patent No. 9,590,977: Claim 1
                          "1. A receiving device comprising:"




               Id. at 11.




                                       12
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 14 of 89 Page ID #:51
                                                        U.S. Patent No. 9,590,977: Claim 1
                                        "means for providing a certificate identifying said receiving device;"
means for providing a certificate         The Accused Product comprises means for providing a certificate identifying said receiving device.
identifying said receiving device;
                                          For example, the Accused Product comprises a transmitter and a microprocessor programmed with software
                                          for providing a certificate identifying said receiving device.

                                          The Accused Product includes the MStar MSD6886NQHT SoC (the “MStar SoC”) and the SK hynix
                                          H5TQ4G63EFR (the “SK hynix Memory”).




                                          Accused Product Teardown (SoC & Memory).

                                          The MStar SoC implements “Hardened DRM” – Mstar Trusted Execution Environment (TEE) that includes
                                          hardware support for HDCP 2.2.




                                                                       13
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 15 of 89 Page ID #:52
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"




                                         14
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 16 of 89 Page ID #:53
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"




                MStar      Semiconductor,      Security   Evolution      on     TV/OTT   (Jun.   2015),   available   at
                https://ecfsapi.fcc.gov/file/60001077389.pdf, at pp. 2, 5, 6.

                On information and belief, the MStar SoC includes an ARM TrustZone-enabled Cortex-A CPU and Mali GPU,
                which provide hardware support for HDCP 2.2 and execute instructions.




                                                15
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 17 of 89 Page ID #:54
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"
                 ARM, Designing Security & Trust into Connected Devices (Nov. 10, 2015), available at
                 https://community.arm.com/cfs-file/__key/telligent-evolution-components-attachments/01-2142-00-00-00-
                 00-67-58/ARM-Techcon-Security-2015.pdf, at p. 21.

                   Upon information and belief, the MStar SoC includes the ARM Advanced Microcontroller Bus Architecture
                   (AMBA) to connect the microprocessor circuit with the memory.




                   ARM, AMBA Overview, https://developer.arm.com/architectures/system-architectures/amba.

                   The microprocessor of the Accused Product programmed with software to provide a certificate, e.g., certrx, to
                   a first device (transmitter) identifying the Accused Product (second device) as part of the Authentication and
                   Key Exchange (AKE) stage of the HDCP 2.2 protocol, the certificate comprising the public key, e.g., kpubrx.

                   The certificate, certrx, includes a Receiver ID for the second device, Receiver Public Key (kpubrx), and a
                   cryptographic signature, amongst other information.




                                                  16
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 18 of 89 Page ID #:55
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"




                HDMI HDCP 2.2 at 11.




                Id. at 8.

                The Accused Product provides the certificate to the transmitter as part of the AKE stage, irrespective of
                whether the transmitter has a Master Key km stored corresponding to the Receiver ID.




                                             17
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 19 of 89 Page ID #:56
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"




                Id. at 12.




                Id.

                                         18
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 20 of 89 Page ID #:57
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"
                 The Accused Product provides the certificate to the first device as part of the AKE_Send_Cert message.




                   Id. at 14.




                   Id. at 13.




                   Id. at 57.

                   See also:




                                                 19
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 21 of 89 Page ID #:58
                               U.S. Patent No. 9,590,977: Claim 1
               "means for providing a certificate identifying said receiving device;"




                Id. at 31.




                Id.




                                         20
                             Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 22 of 89 Page ID #:59
                                                               U.S. Patent No. 9,590,977: Claim 1
"means for receiving a first signal from a first device after the first device determines, based on information obtained from the certificate, that the receiving
                                                       device is compliant with a set of compliance rules;"
 means for receiving a first signal from a      The Accused Product comprises means for receiving a first signal from a first device after the first device
 first device after the first device            determines, based on information obtained from the certificate, that the receiving device is compliant with a
 determines, based on information               set of compliance rules.
 obtained from the certificate, that the
 receiving device is compliant with a set of For example, the Accused Product comprises a receiver and microprocessor programmed with software for
 compliance rules;                              receiving a first signal, e.g., the LC_Init message including rn, from a first device (transmitter) after the first
                                                device determines, based on information obtained from the certificate that the Accused Product (receiving
                                                device) is compliant with a set of compliance rules.

                                               The Accused Product receives the LC_Init message including rn after the first device (transmitter) determines
                                               as part of the Authentication and Key Exchange (AKE) stage and based on information obtained from the
                                               certificate, certrx, that the Accused Product is compliant with a set of compliance rules. For example, the
                                               certificate, certrx, includes a Receiver ID, Receiver Public Key, and a cryptographic signature.




                                               HDMI HDCP 2.2 at 11.




                                                                                21
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 23 of 89 Page ID #:60
                                                               U.S. Patent No. 9,590,977: Claim 1
"means for receiving a first signal from a first device after the first device determines, based on information obtained from the certificate, that the receiving
                                                      device is compliant with a set of compliance rules;"




                                               Id. at 16.




                                               Id. at 17.

                                               The Accused Product receives the LC_Init message including rn after the first device determines, for example,
                                               that the certificate conforms with the format established by the HDCP specification (see id. at 11, excerpted
                                               above) and indicates a valid signature and a Receiver ID that is not in a revocation list.




                                                                               22
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 24 of 89 Page ID #:61
                                                               U.S. Patent No. 9,590,977: Claim 1
"means for receiving a first signal from a first device after the first device determines, based on information obtained from the certificate, that the receiving
                                                      device is compliant with a set of compliance rules;"




                                               Id. at 13.

                                               A valid signature in the certificate indicates, for example, that the second device is compliant with a set of
                                               compliance rules of the HDCP specification.

                                                              1.9 “Compliance Rules” means the technical requirements set out in Exhibit C, as
                                                                   such exhibit may be amended by Licensor from time to time in accordance with
                                                                   the terms of this Agreement.



                                                                               23
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 25 of 89 Page ID #:62
                                                               U.S. Patent No. 9,590,977: Claim 1
"means for receiving a first signal from a first device after the first device determines, based on information obtained from the certificate, that the receiving
                                                      device is compliant with a set of compliance rules;"
                                                HDCP       License       Agreement,     March     6,    2017,    at    2,    available     at     https://digital-
                                                cp.com/sites/default/files/HDCP%20License%20Agreement_March%206%2C%202017_FOR%20REVIEW
                                                %20ONLY.pdf.




                                               Id. at Exhibit C.

                                               See also:




                                               HDMI HDCP 2.2 at 31.




                                               Id.


                                                                               24
                          Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 26 of 89 Page ID #:63
                                                            U.S. Patent No. 9,590,977: Claim 1
   "means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"
means for generating a second signal after The Accused Product comprises means for generating a second signal after receiving the first signal, wherein
receiving the first signal, wherein said     said second signal is derived using a secret known by the first device.
second signal is derived using a secret
known by the first device;                   For example, the Accused Product comprises a microprocessor programmed with software for generating a
                                             second signal, e.g., L’, after receiving the first signal, e.g., LC_Init including rn.




                                             HDMI HDCP 2.2 at 17.




                                             Id.

                                             The value of L’ is derived from kd.




                                             Id.

                                             The value of kd is based upon dkey0 and dkey1, each of which is derived from km, the Master Key.
                                                                            25
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 27 of 89 Page ID #:64
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"




                                           Id. at 14-15.




                                           Id. at 25.




                                           Id. at 8.

                                           Each of km, kd, dkey0 and dkey1 is a secret.




                                                                          26
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 28 of 89 Page ID #:65
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"




                                           Id. at 67 (abridged).

                                           The first device (transmitter) generates and/or stores the Master Key km and thus knows the secret.




                                           Id. at 13.




                                                                          27
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 29 of 89 Page ID #:66
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"
                                          Id. at 14.

                                           The first device also knows kd.




                                           Id. at 16.




                                           Id. at 17.


                                                                             28
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 30 of 89 Page ID #:67
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"
                                          The Master Key, km, is received encrypted from the transmitter (first device) using the Accused Product’s
                                          public key, kpubrx. The Accused Product decrypts km using the Accused Product’s private key, kprivrx, when
                                          the transmitter (first device) had not previously stored a km corresponding to the Accused Product.




                                          Id. at 12.




                                          Id. at 13.




                                                                         29
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 31 of 89 Page ID #:68
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"




                                           Id. at 14.

                                           The Accused Product decrypts km using kh when the transmitter (first device) previously stored a km
                                           corresponding to the Accused Product.




                                           Id. at 12.




                                           Id. at 14.

                                                                          30
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 32 of 89 Page ID #:69
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"




                                           Id. at 15.

                                           See also:




                                           Id. at 31.




                                                                          31
                     Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 33 of 89 Page ID #:70
                                                         U.S. Patent No. 9,590,977: Claim 1
"means for generating a second signal after receiving the first signal, wherein said second signal is derived using a secret known by the first device;"
                                          Id.




                                                                          32
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 34 of 89 Page ID #:71
                                                       U.S. Patent No. 9,590,977: Claim 1
                                                   "means for transmitting said second signal;"
means for transmitting said second signal; The Accused Product comprises means for transmitting said second signal.

                                        For example, the Accused Product comprises a transmitter and a microprocessor programmed with software
                                        for transmitting the second signal, e.g., L’.




                                        HDMI HDCP 2.2 at 17.




                                        Id.




                                                                     33
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 35 of 89 Page ID #:72
                                                           U.S. Patent No. 9,590,977: Claim 1
                                        "means for generating a secure authenticated channel using the secret; and"
means for generating a secure               The Accused Product comprises means for generating a secure authenticated channel using the secret.
authenticated channel using the secret;
and                                         For example, the Accused Product comprises a microprocessor programmed with software for generating a
                                            secure authenticated channel using the secret, e.g., such as the Master Key km.

                                          Both Authentication and Key Exchange (AKE) and the Locality Check must be satisfied prior to any session
                                          key exchange and thus to establish a secure communications channel between the transmitter and the Accused
                                          Product.




                                          HDMI HDCP 2.2 at 11.

                                          The secret, e.g., such as the Master Key km, is used in the AKE stage and Locality Check and is thus used to
                                          generate the secure channel.




                                                                        34
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 36 of 89 Page ID #:73
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 12.




                 Id. at 13.




                                          35
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 37 of 89 Page ID #:74
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 14.




                 Id. at 12.




                 Id. at 14.




                                          36
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 38 of 89 Page ID #:75
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 15.




                 Id. at 16.




                                          37
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 39 of 89 Page ID #:76
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 17.




                 Id. at 14-15.




                                          38
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 40 of 89 Page ID #:77
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 25.

                 In addition, each dkeyi signal, including dkey2, is derived from km, the Master Key.




                 Id. at 14-15.




                                                39
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 41 of 89 Page ID #:78
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 25.

                 The Accused Product uses dkey2, which is derived from km, during Session Key Exchange to generate the
                 secure authenticated channel and thus uses km to generate the secure authenticated channel.




                                              40
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 42 of 89 Page ID #:79
                               U.S. Patent No. 9,590,977: Claim 1
            "means for generating a secure authenticated channel using the secret; and"




                 Id. at 17-18.




                                          41
                           Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 43 of 89 Page ID #:80
                                                              U.S. Patent No. 9,590,977: Claim 1
 "means for receiving over the secure authenticated channel a protected content after the first device determines that the second signal is derived using the
      secret and a time between a transmission of the first signal and receipt of the second signal by the first device is less than a predetermined time."
means for receiving over the secure          The Accused Product comprises means for receiving over the secure authenticated channel a protected
authenticated channel a protected content content after the first device determines that the second signal is derived using the secret and a time between
after the first device determines that the   a transmission of the first signal and receipt of the second signal by the first device is less than a
second signal is derived using the secret    predetermined time.
and a time between a transmission of the
first signal and receipt of the second       For example, the Accused Product comprises a receiver and a microprocessor programmed with software for
signal by the first device is less than a    receiving over the secure authenticated channel a protected content after the first device (transmitter)
predetermined time.                          determines that the second signal, e.g., L’, is derived using the secret, e.g., such as the Master Key, km, and a
                                             time between a transmission of the first signal, e.g., the LC_Init message including rn, and receipt of the
                                             second signal by the first device is less than a predetermined time.

                                              The HDCP 2.2 Locality Check must be passed prior to session key exchange and establishment of a secure
                                              communications path for receipt of protected content by the Accused Product.




                                              HDMI HDCP 2.2 at 11.

                                              The Accused Product receives protected content after the first device, as part of the Locality Check, has
                                              determined that the L’ received via the LC_Send_L_prime message is derived from the secret (as determined

                                                                             42
                       Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 44 of 89 Page ID #:81
                                                           U.S. Patent No. 9,590,977: Claim 1
"means for receiving over the secure authenticated channel a protected content after the first device determines that the second signal is derived using the
   secret and a time between a transmission of the first signal and receipt of the second signal by the first device is less than a predetermined time."
                                            by matching L’ to value L which is derived from the secret (e.g., L is computed based on kd, which is based
                                            on dkey0 and dkey1, each of which is based on the Master Key, km)); and a time between transmission of the
                                            LC_Init message and receiving L’ via the LC_Send_L_prime message is less than a predetermined time of 20
                                            ms.




                                             Id. at 16.




                                                                            43
                       Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 45 of 89 Page ID #:82
                                                           U.S. Patent No. 9,590,977: Claim 1
"means for receiving over the secure authenticated channel a protected content after the first device determines that the second signal is derived using the
   secret and a time between a transmission of the first signal and receipt of the second signal by the first device is less than a predetermined time."




                                             Id. at 17.

                                             The Accused Product proceeds to session key exchange and receipt of the protected content after successful
                                             completion of the AKE stage and Locality Check.




                                                                            44
                       Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 46 of 89 Page ID #:83
                                                           U.S. Patent No. 9,590,977: Claim 1
"means for receiving over the secure authenticated channel a protected content after the first device determines that the second signal is derived using the
   secret and a time between a transmission of the first signal and receipt of the second signal by the first device is less than a predetermined time."

                                             Id.




                                             Id. at 50.

                                             See also:




                                                                            45
                       Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 47 of 89 Page ID #:84
                                                           U.S. Patent No. 9,590,977: Claim 1
"means for receiving over the secure authenticated channel a protected content after the first device determines that the second signal is derived using the
   secret and a time between a transmission of the first signal and receipt of the second signal by the first device is less than a predetermined time."




                                             Id. at 31.




                                             Id. at 32.




                                                                            46
                      Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 48 of 89 Page ID #:85
                                                     U.S. Patent No. 9,590,977: Claim 11
                              "11. A second device for receiving protected content, the second device comprising:"
11. A second device for receiving Each of the Hisense Product and the MediaTek Product is a second device for receiving protected content, and
protected content, the second device is referred to herein as the “Accused Product.”
comprising:
                                        For example, the Hisense Product is an HDMI receiver with HDCP 2.2 for receiving protected content.




                                         Hisense, 4K UHD HISENSE ANDROID SMART TV (2020), 43" Class- H65G Series, Model: 43H6570G,
                                         https://www.hisense-usa.com/televisions/all-tvs/43H6570G_4k-uhd-hisense-android-smart-tv-2020.

                                         The Hisense Product includes three HDMI 2.0b ports that support HDCP 2.2.




                                         Id.




                                                                      47
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 49 of 89 Page ID #:86
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  Image of Accused Product.




                  Hisense, H65 Series Android TV, Model 43H6570G, Specification Sheet, https://assets.hisense-
                  usa.com/assets/ProductDownloads/204/1cfe52f276/43H6570G-Spec-Sheet.pdf.




                                              48
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 50 of 89 Page ID #:87
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  RTINGS.com, Hisense H6570F TV Review, https://www.rtings.com/tv/reviews/hisense/h6570f. H6570F is a
                  2019 model of Hisense’s H65 Series Android TV and, upon information and belief, H6570G, the 2020 model
                  of Hisense’s H65 Series Android TV, includes HDMI ports substantially similar to those of H6570F and is
                  compatible with HDCP 2.2.

                  The Hisense Product includes the MStar MSD6886NQHT SoC (the “MStar SoC”) and the SK hynix
                  H5TQ4G63EFR (the “SK hynix Memory”).




                                               49
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 51 of 89 Page ID #:88
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  Accused Product Teardown (SoC & Memory).

                  The MStar SoC implements “Hardened DRM” – Mstar Trusted Execution Environment (TEE) that includes
                  hardware support for HDCP 2.2.




                                             50
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 52 of 89 Page ID #:89
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  MStar      Semiconductor,      Security   Evolution      on     TV/OTT   (Jun.   2015),   available   at
                  https://ecfsapi.fcc.gov/file/60001077389.pdf, at pp. 2, 5, 6.

                  On information and belief, the MStar SoC includes an ARM TrustZone-enabled Cortex-A CPU and Mali
                  GPU, which provide hardware support for HDCP 2.2 and execute instructions.



                                                  51
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 53 of 89 Page ID #:90
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  ARM, Designing Security & Trust into Connected Devices (Nov. 10, 2015), available at
                  https://community.arm.com/cfs-file/__key/telligent-evolution-components-attachments/01-2142-00-00-00-
                  00-67-58/ARM-Techcon-Security-2015.pdf, at p. 21.

                  Upon information and belief, the MStar SoC includes the ARM Advanced Microcontroller Bus Architecture
                  (AMBA) to connect the microprocessor circuit with the memory.




                  ARM, AMBA Overview, https://developer.arm.com/architectures/system-architectures/amba.
                                               52
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 54 of 89 Page ID #:91
                                U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"
                  Upon information and belief, the Accused Product is compliant with the High-bandwidth Digital Content
                  Protection System Revision 2.2 (“HDCP 2.2”) protocol. The Accused Product supports HDCP 2.2 for
                  protecting content between devices.




                  High-bandwidth Digital Content Protection System Mapping HDCP to HDMI, Rev. 2.2 (Feb. 13, 2013),
                  available                                      at                             https://www.digital-
                  cp.com/sites/default/files/specifications/HDCP%20on%20HDMI%20Specification%20Rev2_2_Final1.pdf
                  (“HDMI HDCP 2.2”) at 5.




                  Id. at 9.



                                               53
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 55 of 89 Page ID #:92
                                U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"
                  The Accused Product is an HDCP Device, and more specifically an HDCP 2.2-compliant Device, capable of
                  functioning as an HDCP Receiver and that implements required functionality of HDMI HDCP 2.2 including
                  the functions required by the HDCP Receiver State Diagram.




                  Id. at 5.




                  Id. at 6.




                  Id. at 7.




                                               54
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 56 of 89 Page ID #:93
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  Id. at 31-32.

                  The Accused Product includes, for example, a bit in its HDCP2Version register identifying the Accused
                  Product as HDCP 2 capable.




                  Id. at 27.

                  The Accused Product receives protected content.




                                               55
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 57 of 89 Page ID #:94
                               U.S. Patent No. 9,590,977: Claim 11
        "11. A second device for receiving protected content, the second device comprising:"




                  Id. at 11.




                                             56
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 58 of 89 Page ID #:95
                                                        U.S. Patent No. 9,590,977: Claim 11
                    "a memory, the memory storing a public key and a private key, wherein the public key and private key are a pair;"
a memory, the memory storing a public The Accused Product comprises a memory, the memory storing a public key and a private key, wherein the
key and a private key, wherein the public public key and private key are a pair.
key and private key are a pair;
                                          The Accused Product includes a memory. For example, the Accused Product includes the MStar
                                          MSD6886NQHT SoC (the “MStar SoC”) and the SK hynix H5TQ4G63EFR memory (the “SK hynix
                                          Memory”).




                                        Accused Product Teardown (SoC & Memory).

                                        The Accused Product’s memory stores a public key, e.g., kpubrx, and a private key, e.g., kprivrx, wherein the
                                        public key and private key are a pair.




                                        HDMI HDCP 2.2 at 6.




                                                                      57
    Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 59 of 89 Page ID #:96
                                    U.S. Patent No. 9,590,977: Claim 11
"a memory, the memory storing a public key and a private key, wherein the public key and private key are a pair;"




                        Id. at 11.




                                                       58
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 60 of 89 Page ID #:97
                                                          U.S. Patent No. 9,590,977: Claim 11
                     "a microprocessor circuit connected to the memory via a communication bus, the microprocessor arranged to:"
a microprocessor circuit connected to the The Accused Product comprises a microprocessor circuit connected to the memory via a communication bus,
memory via a communication bus, the the microprocessor arranged to operate as set forth in the body of the claim.
microprocessor arranged to:
                                            The Accused Product includes the MStar SoC.




                                          Accused Product Teardown (SoC).

                                          The MStar SoC implements “Hardened DRM” – Mstar Trusted Execution Environment (TEE) that includes
                                          hardware support for HDCP 2.2.




                                                                       59
   Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 61 of 89 Page ID #:98
                                     U.S. Patent No. 9,590,977: Claim 11
"a microprocessor circuit connected to the memory via a communication bus, the microprocessor arranged to:"




                      MStar      Semiconductor,      Security   Evolution      on     TV/OTT   (Jun.   2015),   available   at
                      https://ecfsapi.fcc.gov/file/60001077389.pdf, at pp. 2, 5, 6.

                      On information and belief, the MStar SoC includes an ARM TrustZone-enabled Cortex-A CPU and Mali
                      GPU, which provide hardware support for HDCP 2.2 and execute instructions.


                                                      60
   Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 62 of 89 Page ID #:99
                                     U.S. Patent No. 9,590,977: Claim 11
"a microprocessor circuit connected to the memory via a communication bus, the microprocessor arranged to:"




                      ARM, Designing Security & Trust into Connected Devices (Nov. 10, 2015), available at
                      https://community.arm.com/cfs-file/__key/telligent-evolution-components-attachments/01-2142-00-00-00-
                      00-67-58/ARM-Techcon-Security-2015.pdf, at p. 21.

                      Upon information and belief, the MStar SoC includes the ARM Advanced Microcontroller Bus Architecture
                      (AMBA) to connect the microprocessor circuit with the memory.




                                                    61
  Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 63 of 89 Page ID #:100
                                     U.S. Patent No. 9,590,977: Claim 11
"a microprocessor circuit connected to the memory via a communication bus, the microprocessor arranged to:"
                       ARM, AMBA Overview, https://developer.arm.com/architectures/system-architectures/amba.




                                                  62
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 64 of 89 Page ID #:101
                                                              U.S. Patent No. 9,590,977: Claim 11
                     "provide a certificate to a first device identifying said second device, said certificate comprising the public key;"
provide a certificate to a first device The microprocessor of the Accused Product is arranged to provide a certificate, e.g., certrx, to a first device
identifying said second device, said (transmitter) identifying the Accused Product (second device) as part of the Authentication and Key Exchange
certificate comprising the public key;         (AKE) stage of the HDCP 2.2 protocol, the certificate comprising the public key, e.g., kpubrx.

                                            The certificate, certrx, includes a Receiver ID for the second device, Receiver Public Key (kpubrx), and a
                                            cryptographic signature, amongst other information.




                                            HDMI HDCP 2.2 at 11.




                                            Id. at 8.

                                            The Accused Product provides the certificate to the transmitter as part of the AKE stage, irrespective of
                                            whether the transmitter has a Master Key km stored corresponding to the Receiver ID.




                                                                          63
   Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 65 of 89 Page ID #:102
                                         U.S. Patent No. 9,590,977: Claim 11
"provide a certificate to a first device identifying said second device, said certificate comprising the public key;"




                         Id. at 12.




                         Id.


                                                         64
   Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 66 of 89 Page ID #:103
                                         U.S. Patent No. 9,590,977: Claim 11
"provide a certificate to a first device identifying said second device, said certificate comprising the public key;"
                          The Accused Product provides the certificate to the first device as part of the AKE_Send_Cert message.




                        Id. at 14.




                        Id. at 13.




                        Id. at 57.

                        See also:




                                                      65
   Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 67 of 89 Page ID #:104
                                         U.S. Patent No. 9,590,977: Claim 11
"provide a certificate to a first device identifying said second device, said certificate comprising the public key;"




                         Id. at 31.




                         Id.




                                                         66
                           Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 68 of 89 Page ID #:105
                                                                U.S. Patent No. 9,590,977: Claim 11
  "receive a first signal from a first device after the first device determines, based on information obtained from the certificate that the receiving device is
                                                                             compliant;"
receive a first signal from a first device The microprocessor of the Accused Product is arranged to receive a first signal, e.g., rn of the LC_Init message,
after the first device determines, based on from a first device (transmitter) after the first device determines, based on information obtained from the
information obtained from the certificate certificate that the Accused Product (receiving device) is compliant.
that the receiving device is compliant;
                                                 The Accused Product receives rn of the LC_Init message when, as part of the Authentication and Key
                                                 Exchange (AKE) stage, the first device determines based on information obtained from the certificate, certrx,
                                                 that the Accused Product is compliant. For example, the certificate, certrx, includes a Receiver ID, Receiver
                                                 Public Key, and a cryptographic signature.




                                              HDMI HDCP 2.2 at 11.




                                              Id. at 16.

                                                                              67
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 69 of 89 Page ID #:106
                                                              U.S. Patent No. 9,590,977: Claim 11
"receive a first signal from a first device after the first device determines, based on information obtained from the certificate that the receiving device is
                                                                           compliant;"




                                             Id. at 17.

                                             The Accused Product receives rn of the LC_Init message after the first device determines that certificate
                                             indicates, for example, that the certificate conforms with the format established by the HDCP specification
                                             (see id. at 11, excerpted above) and indicates a valid signature and a Receiver ID that is not in a revocation
                                             list.




                                                                             68
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 70 of 89 Page ID #:107
                                                              U.S. Patent No. 9,590,977: Claim 11
"receive a first signal from a first device after the first device determines, based on information obtained from the certificate that the receiving device is
                                                                           compliant;"




                                             Id. at 13.

                                             A valid signature in the certificate indicates, for example, that the second device is compliant with compliance
                                             rules of the HDCP specification.

                                                            1.9 “Compliance Rules” means the technical requirements set out in Exhibit C, as
                                                                 such exhibit may be amended by Licensor from time to time in accordance with
                                                                 the terms of this Agreement.



                                                                             69
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 71 of 89 Page ID #:108
                                                               U.S. Patent No. 9,590,977: Claim 11
"receive a first signal from a first device after the first device determines, based on information obtained from the certificate that the receiving device is
                                                                           compliant;"
                                               HDCP         License    Agreement,      March     6,   2017,     at   2,     available      at    https://digital-
                                               cp.com/sites/default/files/HDCP%20License%20Agreement_March%206%2C%202017_FOR%20REVIEW
                                               %20ONLY.pdfvi.




                                             Id. at Exhibit C.

                                             See also:




                                             HDMI HDCP 2.2 at 31.




                                             Id.

                                                                              70
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 72 of 89 Page ID #:109
                                                           U.S. Patent No. 9,590,977: Claim 11
                               "obtain a secret encrypted by the public key, wherein the secret is known by the first device;"
obtain a secret encrypted by the public key, The microprocessor of the Accused Product is arranged to obtain a secret, e.g., the Master Key, km, encrypted
wherein the secret is known by the first by the public key, e.g., kpubrx, wherein the secret is known by the first device (transmitter).
device;




                                            HDMI HDCP 2.2 at 8.

                                            The Master Key, km, is a secret.




                                            Id. at 67 (abridged).

                                            The first device generates and/or stores the Master Key km and thus knows the secret.




                                                                           71
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 73 of 89 Page ID #:110
                                 U.S. Patent No. 9,590,977: Claim 11
     "obtain a secret encrypted by the public key, wherein the secret is known by the first device;"




                    Id. at 13.




                    Id. at 14.

                    The Accused Product obtains the Master Key, km, encrypted from the transmitter (first device) using the
                    Accused Product’s public key, kpubrx.




                                                 72
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 74 of 89 Page ID #:111
                                 U.S. Patent No. 9,590,977: Claim 11
     "obtain a secret encrypted by the public key, wherein the secret is known by the first device;"




                    Id. at 12.




                    Id. at 13.




                                                 73
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 75 of 89 Page ID #:112
                                 U.S. Patent No. 9,590,977: Claim 11
     "obtain a secret encrypted by the public key, wherein the secret is known by the first device;"




                    Id. at 14.

                    See also:




                    Id. at 31.




                                                 74
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 76 of 89 Page ID #:113
                                 U.S. Patent No. 9,590,977: Claim 11
     "obtain a secret encrypted by the public key, wherein the secret is known by the first device;"




                    Id.




                                                 75
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 77 of 89 Page ID #:114
                                                             U.S. Patent No. 9,590,977: Claim 11
                                                        "use the private key to determine the secret;"
use the private key to determine the secret; The microprocessor of the Accused Product is arranged to use the private key, e.g., kprivrx, to determine the
                                             secret, e.g., the Master Key, km.




                                            HDMI HDCP 2.2 at 12.




                                            Id. at 14.

                                            See also:



                                                                           76
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 78 of 89 Page ID #:115
                            U.S. Patent No. 9,590,977: Claim 11
                        "use the private key to determine the secret;"




                Id. at 31.




                Id.




                                        77
                           Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 79 of 89 Page ID #:116
                                                              U.S. Patent No. 9,590,977: Claim 11
                                "derive a second signal, wherein the second signal is the first signal modified using the secret;"
derive a second signal, wherein the second The microprocessor of the Accused Product is arranged to derive a second signal, e.g., L’, wherein the second
signal is the first signal modified using the signal is the first signal, e.g., rn, modified using the secret, the Master Key, km.
secret;




                                            HDMI HDCP 2.2 at 17.




                                            Id.

                                            The second signal, e.g., L’, is the first signal, e.g., rn, modified using km.

                                            The value of L’ is derived from kd.



                                            Id.

                                            The value of kd is based upon dkey0 and dkey1, each of which is derived from km, the Master Key.


                                                                             78
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 80 of 89 Page ID #:117
                                 U.S. Patent No. 9,590,977: Claim 11
    "derive a second signal, wherein the second signal is the first signal modified using the secret;"




                    Id. at 14-15.




                    Id. at 25.




                    Id. at 8.

                    Each of km, kd, dkey0 and dkey1 is a secret.




                                                   79
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 81 of 89 Page ID #:118
                                 U.S. Patent No. 9,590,977: Claim 11
    "derive a second signal, wherein the second signal is the first signal modified using the secret;"




                    Id. at 67 (abridged).

                    See also:




                    Id. at 31.




                    Id.



                                                  80
                          Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 82 of 89 Page ID #:119
                                                          U.S. Patent No. 9,590,977: Claim 11
                                        "send the second signal to the first device after receiving the first signal;"
send the second signal to the first device The microprocessor of the Accused Product is arranged to send the second signal, e.g., the LC_Send_L_prime
after receiving the first signal;           message including L’, to the first device after receiving the first signal, e.g., rn of the LC_Init message.




                                            HDMI HDCP 2.2 at 16.




                                                                          81
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 83 of 89 Page ID #:120
                                U.S. Patent No. 9,590,977: Claim 11
              "send the second signal to the first device after receiving the first signal;"




                  Id. at 17.




                  Id. at 59.

                  See also:




                                             82
Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 84 of 89 Page ID #:121
                                U.S. Patent No. 9,590,977: Claim 11
              "send the second signal to the first device after receiving the first signal;"




                  Id. at 31.




                  Id.




                                             83
                         Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 85 of 89 Page ID #:122
                                                               U.S. Patent No. 9,590,977: Claim 11
"receive protected content after the first device has determined that at least the second signal is derived from the secret and a time difference between first
             device's provision of the first signal and first device's reception of the second signal difference is less than a predetermined time."
receive protected content after the first The microprocessor of the Accused Product is arranged to receive protected content after the first device
device has determined that at least the (transmitter) has determined that at least the second signal, e.g., L’, is derived from the secret, e.g., the Master
second signal is derived from the secret Key, km, and a time difference between first device's provision of the first signal, e.g., rn of the LC_Init
and a time difference between first device's message, and first device's reception of the second signal is less than a predetermined time.
provision of the first signal and first
device's reception of the second signal The HDCP 2.2 Locality Check must be passed prior to session key exchange and establishment of a secure
difference is less than a predetermined communications path for receipt of protected content by the Accused Product.
time.




                                              HDMI HDCP 2.2 at 11.

                                              The Accused Product receives protected content after the first device, as part of the Locality Check, has
                                              determined that the L’ received via the LC_Send_L_prime message is derived from the secret (as determined
                                              by matching L’ to value L which is derived from the secret (e.g., L is computed based on kd, which is based
                                              on dkey0 and dkey1, each of which is based on the Master Key, km)); and a time difference between the first
                                              device’s provision of the LC_Init message and receiving L’ via the LC_Send_L_prime message is less than a
                                              predetermined time of 20 ms.



                                                                              84
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 86 of 89 Page ID #:123
                                                              U.S. Patent No. 9,590,977: Claim 11
"receive protected content after the first device has determined that at least the second signal is derived from the secret and a time difference between first
            device's provision of the first signal and first device's reception of the second signal difference is less than a predetermined time."




                                              Id. at 16.




                                                                              85
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 87 of 89 Page ID #:124
                                                              U.S. Patent No. 9,590,977: Claim 11
"receive protected content after the first device has determined that at least the second signal is derived from the secret and a time difference between first
            device's provision of the first signal and first device's reception of the second signal difference is less than a predetermined time."




                                              Id. at 17.

                                              The Accused Product proceeds to session key exchange and receipt of the protected content after successful
                                              completion of the AKE stage and Locality Check.




                                                                              86
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 88 of 89 Page ID #:125
                                                              U.S. Patent No. 9,590,977: Claim 11
"receive protected content after the first device has determined that at least the second signal is derived from the secret and a time difference between first
            device's provision of the first signal and first device's reception of the second signal difference is less than a predetermined time."

                                              Id.




                                              Id. at 50.

                                              See also:




                                                                              87
                        Case 2:20-cv-08546-VAP-AGR Document 1-3 Filed 09/17/20 Page 89 of 89 Page ID #:126
                                                              U.S. Patent No. 9,590,977: Claim 11
"receive protected content after the first device has determined that at least the second signal is derived from the secret and a time difference between first
            device's provision of the first signal and first device's reception of the second signal difference is less than a predetermined time."




                                              Id. at 31.




                                              Id. at 32.




                                                                              88
